Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 26, 2018

The Court of Appeals hereby passes the following order:

A19D0165. BONNER v. PROGRESS RESIDENTIAL.

       This case originated in magistrate court, which granted a writ of possession
against the defendants. Levi Bonner then filed an application for discretionary appeal to
this court. We lack jurisdiction.
       “The only avenue of appeal available from the magistrate court judgment is
provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the state or
superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225) (1991). This
court thus may address magistrate court matters only if they already have been reviewed
by the state or superior court. See Westwind Corp. v. Washington Fed. S & L Assn., 195
Ga. App. 411, 411 (1) (393 SE2d 479) (1990).
       The Georgia Constitution provides that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v. Gunter,
258 Ga. 664, 665 (373 SE2d 368) (1988). Accordingly, this matter is hereby
TRANSFERRED to the Gwinnett County State Court. Any issues regarding the state
court’s jurisdiction must be resolved by that court in the first instance.
       The state court should inquire into whether the order on appeal is a final,
appealable judgment. See Atlanta J’s Inc. v. Houston Food Inc., 237 Ga. App. 415 (514
SE2d 216) (1999) implicitly overruled on other grounds, as recognized in Smith v. Bell,
346 Ga. App. 152 (816 SE2d 698) (2018).
Court of Appeals of the State of Georgia
        Clerk’s Office, Atlanta,____________________
                                  11/26/2018
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.

                                                      , Clerk.